REASONS FOR ALLOWAANCE
Response to Amendment
The amendment filed on 12/14/2020 and the Request for Continuing Examination filed on 01/14/2021 have been entered. Claims 35-40, 42-45 remain pending in the application. Claims 35 and 44-45 have been amended by the Applicant.  Claims 35-40 and 42-45 are found allowable. 

Allowable Subject Matter
Claims 35-40 and 42-45 allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	
Regarding independent claim 35,  directed towards a zooming optical system the closest cited prior art of Mitsuki teaches (see Figs. 1-11) such a zooming optical system (i.e. zoom lens optical system apparatus and method of forming, see Title, Abstract, paragraphs [[0009-0013, examples 1-3, as depicted in e.g. Figs. 1, 4, 7) comprising, in order from an object side (in order from the object, see Abstract, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]): 
a first lens group having positive refractive power (G1, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); 
a second lens group having negative refractive power (G2, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); 
a third lens group having positive refractive power (G3, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); and 
a fourth lens group having positive refractive power (G4a having positive refractive power, e.g. 19.227, 25.686 mm, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123], see Table 3); 

said third lens group having (G3), in order from the object side (from object), a first segment group having positive refractive power and a second segment group (i.e. G3 is composed from object side of front group G3a positive refractive power, and rear group G3b of negative refractive power, paragraphs [0081, 0106, 0123]); 
said second segment group being moved to have a component in a direction perpendicular to an optical axis (G3b movable perpendicularly to optical axis, paragraphs [0081, 0106, 0123], as depicted in Figs. 1,4,7)
said fourth lens group consisting of one singlet and one doublet lens (as front group G4a that consists of e.g. one singlet lens L41 and one doublet lens  L42,L43, see Fig. 1  and Fig. 7, paragraphs [09, 78-81, 103-106, 120-123], Tables 1, 3); and 
the following conditional expression being satisfied: 
(2.95) < f1/f3 < 4.50 (see values for focal length data of G1, G3 in Table 3 that satisfy the condition, i.e. with value of 2.95)
where f1 denotes a focal length of the entire first lens group (i.e. focal length of G1, or any lens in G1), and f3 denotes a focal length of the entire third lens group (i.e. focal length of G3, or any lens in G3, i.e. as disclosed in e.g. ex. 3, Tables 1-3 for focal length data in G1 and G3), and 
wherein the following conditional expression being satisfied:
(0.60)< f31/f3 < 0.78 (using and focal values of G3a  and G3 satisfy the condition, given the values in Tables 1-3, e.g. a value of 0.60 rounded to two significant figures same as in claimed conditional expression, and value 0.62 in Example 2)
where f31 represents a focal length of the entire first segment group (i.e. focal length of G3a, or any lens in G3a obtained from lens data in Tables 1,3 satisfy the condition). Therefore Mitsuki discloses Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Therefore, given the teachings of Mitsuki and Fujisaki, it is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the focal lengths of first and third groups and focal lengths of the front group (G3a) and the third lens group (G3)  in order to accomplish a compact zoom lens system having excellent optical performance with small variation in aberration upon zooming and make the vibrational reduction mechanism compact wile securing excellent optical performance according to teachings of Mitsuki (see paragraphs [15, 52, 58, 67]) and also according to Fujisaki to enable achieving compact zoom system and high zoom ratio with blur correction in such compact zoom lens (see Fujisaki paragraphs [66, 68, 76, 49]), and further since it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize focal lengths of the front group (G3a) and the third lens group (G3) to make the vibrational reduction mechanism compact wile securing excellent optical performance according to teachings of Mitsuki (see paragraphs [15, 52, 58, 67]) achieve compact zoom system and high zoom ratio with blur correction in such compact zoom lens (see Fujisaki paragraphs [66, 68, 76, 49]),  because the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
However, regarding claim 35, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a zooming optical system including the specific arrangement where all distances between adjacent lens groups of the zooming optical system being varied, in combination with all other claimed limitations of claim 35. Moreover, there is no teachings or motivations for modifying the zooming optical system of prior art of Mitsuki without changing the deigned operation. 

With respect to claims 36-40, these claims depend on claim 35 and are allowable at least for the reasons stated supra.

In regard to independent claim 44, Mitsuki teaches (see Figs. 1-11) a zooming optical system (i.e. zoom lens optical system apparatus and method of forming, see Title, Abstract, paragraphs [[0009-0013, examples 1-3, as depicted in e.g. Figs. 1, 4, 7) comprising, in order from an object side (in order from the object, see Abstract, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]): 
a first lens group having positive refractive power (G1, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); 
a second lens group having negative refractive power (G2, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); 
a third lens group having positive refractive power (G3, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); and 
a fourth lens group having positive refractive power (G4a with positive refractive power paragraphs [0009, 0078-0081, 0103-0106, 0120-0123], see e.g. Table 3); 
upon zooming from a wide-angle end state to a telephoto end state (i.e. zooming from W to T, paragraphs [0014, 0028-0030, 0079, 0104, 0121], see W, T designations and lens group movements as depicted in Figs. 1, 4, 7), distances between adjacent lens groups of the optical system being varied (because distances between all adjacent lens groups namely G1-G2, G2-G3 and G3-G4a are being varied as depicted in Figs. 1, 4, 7, see also variation of distances in Tables 1-3, paragraphs [0014, 0028-0030, 0079, 0104, 0121]); 
said third lens group having (G3), in order from the object side (from object), a first segment group having positive refractive power and a second segment group (i.e. G3 is composed from object side of front group G3a positive refractive power, and rear group G3b of negative refractive power, paragraphs [0081, 0106, 0123]); 
said second segment group being moved to have a component in a direction perpendicular to an optical axis (G3b movable perpendicularly to optical axis, paragraphs [0081, 0106, 0123], as depicted in Figs. 1,4,7)
said fourth lens group consisting of one singlet lens and one doublet lens  (as front group G4a that consists of e.g. one singlet lens L41 and one doublet lens  L42,L43, see Fig. 1  and Fig. 7, paragraphs [09, 78-81, 103-106, 120-123], Tables 1, 3); and 
the following conditional expression being satisfied: 
(2.95) < f1/f3 < 4.50 (see values for focal length data of G1, G3 in Table 3 that satisfy the condition, i.e. with value of 2.95)
where f1 denotes a focal length of the entire first lens group (i.e. focal length of G1, or any lens in G1), and f3 denotes a focal length of the entire third lens group (i.e. focal length of G3, or any lens in G3, i.e. as disclosed in e.g. ex. 3, Tables 1-3 for focal length data in G1 and G3), and 
wherein the following conditional expression being satisfied:
(0.60)< f31/f3 < 0.90 (using and focal values of G3a  and G3 satisfy the condition, given the values in Tables 1,3, e.g. a value of 0.595 rounded to two significant figures same as in claimed conditional expression, and even a closer value 0.62 in Example 2)
0.35 < (-f2)/f3 < 0.55 (see values for focal length data of G2, G3 in Table 3 satisfy the condition, 0.353)
where f31 represents a focal length of the entire first segment group (i.e. focal length of G3a, or any lens in G3a obtained from lens data in Tables 1,3 satisfy the condition), and 
where f2 denotes the focal length of said second lens group (i.e. focal length of G2, see Table 3). Mitsuki discloses the claimed invention except for the lower range value for the ratio 3.51 <= f1/f3 (where this focal length ration in Example 3, given the values for focal length of G1 and G3 is 2.95), and the lower range value for the ratio 0.65 <= f31/f3 (where this focal length ratio given the values for focal length of G31(G3a) and G3 are close values of 0.62 for Example 2 and 0.60 for Example 3, see numerical data in Tables 1-3, as the value of the prior art of Mitsuki, e.g. the example above, is considered closely outside the claimed range, by 15% (for Ex.3) and 12.7%  (for Ex. 2), and that  0.38 < (-f2)/f3 (where it is noted that given the values for focal length data of G2, G3 in Table 3 offer very close value 0.353). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the focal lengths of third and/or second groups given the proximity of their ratio to the claimed ratio therefore achieving  a compact zoom lens system with excellent optical performance and small variation in aberration upon zooming while providing compact vibrational reduction mechanism while securing excellent optical performance (see Mitsuki paragraphs [15, 52, 58, 67]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Further, Fujisaki teaches similarly equivalent zoom lens and image pickup apparatus also with lens groups noted above (see e.g. Figs. 5-13, Abstract, paragraphs [02, 11-13, 30-33, 41, 44, 47, 49], with positive G1, negative G2, positive G3 and positive rear group G4 (or G4,G5, where part of G3 is moved perpendicular to optical axis for blur correction), and further teaches that the zoom lens satisfies the lower range value for the ratio 3.51 < f1/f3 <.4.5 (see e.g. numerical examples 3-7, paragraphs [81-85, 66, 68, 76], equivalent condition f3/f1 and values in the claimed range, in Table 1, that enables achieving compact zoom system and high zoom ratio), and also the lower range value for the ratio 0.65  <= f31/f3 <0.9 (see numerical examples 3-7, given focal length of the first positive lens in G3, e.g. values 0.88, 0.80, 0.86, and  0.66, for numerical examples 3-5 and 7, see paragraphs [81-85, 49, 41, 44, 47], thus also  providing for blur correction in a compact zoom lens system with high zoom ratio). Therefore, given the teachings of Mitsuki and Fujisaki, it is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the focal lengths of first and third groups and focal lengths of the front group (G3a) and the third lens group (G3)  in order to accomplish a compact zoom lens system having excellent optical performance with small variation in aberration upon zooming and make the vibrational reduction mechanism compact wile securing excellent optical performance according to teachings of Mitsuki (see paragraphs [15, 52, 58, 67]) and also according to Fujisaki to enable achieving compact zoom system and high zoom ratio with blur correction in such compact zoom lens (see Fujisaki paragraphs [66, 68, 76, 49]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
However, regarding claim 44, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a zooming optical system including the specific arrangement where all distances between adjacent lens groups of the zooming optical system being varied, in combination with all other claimed limitations of claim 35. Moreover, there is no teachings or motivations for modifying the zooming optical system of prior art of Mitsuki without changing the deigned operation. 

In regard to independent claim 45, Mitsuki teaches (see Figs. 1-11) a method for manufacturing a zooming optical system (i.e. method of providing, forming zoom lens optical system apparatus, see Title, Abstract, paragraphs [0009-0013, examples 1-3, as depicted in e.g. Figs. 1, 4, 7) comprising, in order from an object side (in order from the object, see Abstract, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]): a first lens group having positive refractive power (G1, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); a second lens group having negative refractive power (G2, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); a third lens group having positive refractive power (G3, paragraphs [0009, 0078-0081, 0103-0106, 0120-0123]); and a fourth lens group having positive refractive power (G4a, having positive refractive power paragraphs [0078-0081, 0103-0106, 0120-0123], see e.g. Table 3); 
said method ((i.e. method of providing, forming zoom lens optical system apparatus) comprising:
constructing the third lens group (G3) to include, in order from the object side (from object), a first segment group having positive refractive power and a second segment group (i.e. G3 is composed from object side of front group G3a positive refractive power, and rear group G3b of negative refractive power, paragraphs [0081, 0106, 0123]),
constructing the zooming optical system such that distances between adjacent lens groups of the optical system being varied (because distances between all adjacent lens groups namely G1-G2, G2-G3 and G3-G4a are being varied as depicted in Figs. 1, 4, 7, see also variation of distances in Tables 1-3, paragraphs [0014, 0028-0030, 0079, 0104, 0121]) upon zooming to a telephoto end state from a wide-angle end state (i.e. zooming from W to T, paragraphs [0014, 0028-0030, 0079, 0104, 0121], see W, T designations and lens group movements as depicted in Figs. 1, 4, 7), and 
constructing the second segment group (G3b) to move in a direction having a component perpendicular to an optical axis (G3b movable perpendicularly to optical axis, paragraphs [0081, 0106, 0123], as depicted in Figs. 1, 4, 7), 
constructing the fourth lens group to consist of one singlet lens and one doublet lens (as front group G4a that consists of e.g. one singlet lens L41 and one doublet lens  L42,L43, see Fig. 1  and Fig. 7, paragraphs [09, 78-81, 103-106, 120-123], Tables 1, 3),and 
and constructing (providing, forming zoom lens optical system apparatus) the first lens group (G1) and the third lens group (G3) to satisfy at least one of the following sets (A) and (B) of conditional expressions: 
(A)	(2.94) < f1/f3 < 4.50 (see values for focal length data of G1, G3 in Table 3 that satisfy the condition, i.e. with value of 2.95) 
(0.59)< f31/f3 <= 0.78 (using and focal values of G3a  and G3 satisfy the condition, given the values in Tables 1-3, e.g. a value of 0.60 rounded to two significant figures same as in claimed conditional expression, and value 0.62 in Example 2)
(B)	(2.94) < f1/f3 < 4.50 (see values for focal length data of G1, G3 in Table 3 that satisfy the condition, i.e. with value of 2.95) 
(0.59)< f31/f3 < 0.90 (using and focal values of G3a  and G3 satisfy the condition, given the values in Tables 1-3)
0.35 < (-f2)/f3 < 0.55 (see values for focal length data of G2, G3 in Table 3 satisfy the condition, 0.353)
where f1 denotes the focal length of the entire first lens group (i.e. focal length of G1) , and f3 represents the  focal length of the entire third lens group (i.e. focal length of G3, as disclosed in e.g. ex. 2,3, Table  2-3 for focal length data of G1, G3),  and f31 denotes the focal length of the entire first segment group (i.e. focal length of G3a, or any lens in G3a obtained from lens data in Tables 1-3 satisfy the condition), f2 denotes the focal length of said second lens group (i.e. focal length of G2, see Table 3). Therefore Mitsuki discloses the claimed invention except for the lower range value for (A) the ratio 3.00 < f1/f3 (where this focal length ration in Example 3, given the values for focal length of G1 and G3 is 2.95), and the lower range value for the ratio 0.71 <= f31/f3 (where this focal length ratio given the values for focal length of G31(G3a) and G3 are close values of 0.62 for Example 2 and 0.60 for Example 3, see numerical data in Tables 1-3) or alternatively similarly for under (B) the lower range value for the ratio 3.51 <= f1/f3 (where this focal length ration in Example 3, given the values for focal length of G1 and G3 is 2.95), and the lower range value for the ratio 0.65 <= f31/f3 (where this focal length ratio given the values for focal length of G31(G3a) and G3 are close values of 0.62 for Example 2 and 0.60 for Example 3, see numerical data in Tables 1-3, i.e. the value of the prior art of Mitsuki, e.g. the example above, is considered closely outside the claimed range, by 15% (for Ex.3) and 12.7%  (for Ex. 2). However, Fujisaki teaches similarly equivalent zoom lens and image pickup apparatus also with lens groups noted above (see e.g. Figs. 5-13, Abstract, paragraphs [02, 11-13, 30-33, 41, 44, 47, 49], with positive G1, negative G2, positive G3 and positive rear group G4 (or G4,G5, where part of G3 is moved perpendicular to optical axis for blur correction), and further teaches for both (A) and (B) conditions that the zoom lens satisfies the lower range value for the ratio 3.00 < f1/f3 and 3.51 < f1/f3 (see e.g. numerical examples 3-7, paragraphs [81-85, 66, 68, 76], equivalent condition f3/f1 and values in the claimed range, in Table 1, that enables achieving compact zoom system and high zoom ratio), and the lower range value and ratio 0.65<f31/f3, specifically ratio 0.71 <= f31/f3 <= 0.80 (see numerical examples 3-7, given focal length of the first positive lens in G3, e.g. values  0.80, 0.86, also 0.63, 0.66, for numerical examples 4-7, see paragraphs [81-85, 49, 41, 44, 47] providing for blur correction in a compact zoom lens system with high zoom ratio; therefore as Fujisaki teaches values just outside the claimed range from the lover and upper values of the narrow recited range as especially 0.80 and 0.66, thus as the prior art ranges are close enough to the claimed range, one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Therefore, given the teachings of Mitsuki and Fujisaki, it is noted that it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the focal lengths of first and third groups and focal lengths of the front group (G3a) and the third lens group (G3)  in order to accomplish a compact zoom lens system having excellent optical performance with small variation in aberration upon zooming and make the vibrational reduction mechanism compact wile securing excellent optical performance according to teachings of Mitsuki (see paragraphs [15, 52, 58, 67]) and also according to Fujisaki to enable achieving compact zoom system and high zoom ratio with blur correction in such compact zoom lens (see Fujisaki paragraphs [66, 68, 76, 49]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Alternatively, in order to satisfy set of conditional expressions (B), as Mitsuki discloses the claimed invention as presented above, except that  0.38 < (-f2)/f3, where it is noted that given the values for focal length data of G2, G3 in Table 3 offer very close value 0.353). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the focal lengths of third and/or second groups given the proximity of their ratio to the claimed ratio therefore achieving  a compact zoom lens system with excellent optical performance and small variation in aberration upon zooming while providing compact vibrational reduction mechanism while securing excellent optical performance (see Mitsuki paragraphs [15, 52, 58, 67]).
However, regarding claim 45, the prior art taken either singly or in combination fails to anticipate or fairly suggest such a zooming optical system including the specific arrangement where all distances between adjacent lens groups of the zooming optical system are varied, in combination with all other claimed limitations of claim 35. Moreover, there is no teachings or motivations for modifying the zooming optical system of prior art of Mitsuki without changing the deigned operation. 
With respect to claims 42-43, these claims depend on claim 35 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/
Primary Examiner, Art Unit 2872